Citation Nr: 0730309	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee with chondromalacia, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee with medial laxity, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable rating for a small 
unengorged tag hemorrhoid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

As a preliminary matter, the Board notes that, in a statement 
submitted to the RO on the day of the personal hearing before 
the undersigned Acting Veterans Law Judge (VLJ) in September 
2006, the veteran stated that he has depression related to 
his service-connected disabilities and that this psychiatric 
condition is so severe at times that he "can't stand it."  
The Board construes this statement as an informal claim for 
service connection for depression and refers the matter to 
the RO for appropriate action.  

The current appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  



REMAND

At the September 2006 personal hearing, the veteran testified 
that each of the captioned disabilities has increased in 
severity since he was last examined.  As the veteran has 
averred that the service-connected disabilities currently on 
appeal have increased in severity since the last pertinent VA 
examinations, the Board finds that a remand is necessary.  On 
remand, the veteran should be accorded an opportunity to 
undergo new VA examinations to assess the current 
symptomatology of his service-connected left knee, right 
knee, and hemorrhoid disabilities.  See 38 U.S.C.A. § 5103A 
(West 2002).  See also Snuffer v. Gober, 10 Vet. App 400, 403 
(1997) (another examination is necessary where the appellant 
complained of increased disability two years after his last 
examination).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
recent treatment for all health care 
providers (VA and private) who may 
possess additional records pertinent to 
his left knee, right knee, and hemorrhoid 
disabilities.  Upon receipt of any 
necessary authorization from the veteran, 
the AOJ should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the AOJ is unsuccessful in obtaining 
any such medical records, it should 
inform the veteran and his representative 
of this fact and ask them to provide a 
copy of additional medical records they 
may have obtained on their own that have 
not been secured previously.  

2.  After the above-requested development 
is accomplished, the AOJ should then 
arrange for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
current level of disability of the 
service-connected osteoarthritis of the 
veteran's left knee with chondromalacia, 
the service-connected osteoarthritis of 
his right knee, and the service-connected 
chondromalacia of his right knee with 
medial laxity.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including X-rays, if 
any, should be conducted.  

All pertinent left and right knee 
pathology (including any limitation of 
motion in, or recurrent subluxation or 
lateral instability of, these joints) 
which is found on examination, should be 
noted in the report of the evaluation.  
In addition, the examiner should discuss 
whether the veteran's knees exhibit 
weakened movement, excess fatigability, 
or incoordination that is attributable to 
the service-connected disabilities.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
either of his knees repeatedly over a 
period of time.  A rationale should be 
provided for all opinions expressed.  

The AOJ should ensure that the 
examination report complies with this 
remand.  If not, the report should be 
returned to the examiner for necessary 
corrective action, as appropriate.  

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.  

3.  In addition, the AOJ should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
current level of disability of the 
service-connected small unengorged tag 
hemorrhoid.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  

All pertinent hemorrhoid pathology which 
is found on examination, should be noted 
in the report of the evaluation.  In 
particular, the examiner is asked to 
discuss the presence (including degree or 
size), or absence, of hemorrhoids.  
Further, the examiner should note in the 
examination report whether any 
hemorrhoids found on examination are 
thrombotic or irreducible or involve 
excessive redundant tissue, frequent 
recurrences, persistent bleeding, 
secondary anemia, or fissures.  

The AOJ should ensure that the 
examination report complies with this 
remand.  If not, the report should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


